Name: Council Regulation (EEC) No 2058/84 of 16 July 1984 amending Regulation (EEC) No 1430/82 in respect of certain restrictions on the importation of hemp seed
 Type: Regulation
 Subject Matter: trade;  international trade;  plant product;  means of agricultural production
 Date Published: nan

 19 . 7 . 84 Official Journal of the European Communities No L 191 / 5 COUNCIL REGULATION (EEC) No 2058/84 of 16 July 1984 amending Regulation (EEC) No 1430/82 in respect of certain restrictions on the importation of hemp seed stipulation that imports of the product in question will only be permitted subject to verification that it will not be used for sowing, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 1 1 3 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 2 (3) of Regulation (EEC) No 1430/82 (2), as last amended by Regulation (EEC) No 2910/83 (3), specified that importation of unbroken hemp seed, falling within subheading 12.01 B of the Common Customs Tariff, was to be authorized only if the germination rate did not exceed a maximum percentage to be determined or if the seed was to be used in scientific or technical experiments ; whereas this provision aims at preventing such seed being sown and thus posing a threat to human health ; Article 1 Article 2 of Regulation (EEC) No 1430/82 is hereby amended as follows : 1 . In paragraphs 1 and 2, ' in Article 1 ' is replaced by 'in Article 4 ( 1 ) of Regulation (EEC) No 1308/70' ; 2 . Paragraph 3 is replaced by the following : ' 3 . The importation of unbroken hemp seed falling within subheading 12.01 B of the Common Customs Tariff shall be authorized only if it is veri ­ fied that it will not be used for sowing.' Whereas the fixing of a maximum germination rate raises more difficult technical problems than originally anticipated ; whereas verification of compliance with such a requirement would be an undue hindrance to importation ; Whereas the maximum germination rate requirement should therefore be withdrawn and replaced by a Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Communities. Article 1 (2) shall apply from 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984 . For the Council The President A. DEASY (') OJ No C 104, 16 . 4 . 1984, p. 117 . (2) OJ No L 162, 12 . 6 . 1982, p. 27 . (') OJ No L 287, 20 . 10 . 1983 , p. 1 .